Exhibit 10.2

SEVERANCE AND FULL AND FINAL RELEASE AGREEMENT

This Severance and Full and Final Release Agreement (“Agreement”) is made and
entered into on February 12, 2015, by and between Nevada Property 1 LLC
(“COMPANY”) and any and all of its parent entities, related entities, affiliated
entities, predecessors, successors, assigns, agents, insurers, representatives,
employees, officers, directors, managers, members, and owners (“RELEASEES”), and
Tom McCartney (“EMPLOYEE”) (collectively, the “parties”).

WHEREAS, EMPLOYEE was employed pursuant to an Employment Agreement entered into
on December 6, 2011, and amended as of November 13, 2014 (the “Employment
Agreement”);

WHEREAS, the “Specific Term” defined in the Employment Agreement is defined as
commencing on January 1, 2012 and terminating on April 1, 2015;

WHEREAS, the parties have agreed to amicably end the employer–employee
relationship effective February 13, 2015;

WHEREAS, EMPLOYEE’s last day of employment with the COMPANY shall be
February 13, 2015 (the “Termination Date”);

WHEREAS, EMPLOYEE’S termination paperwork shall reflect that EMPLOYEE’s
employment with the COMPANY ended because of a change in senior leadership;

WHEREAS, the COMPANY and EMPLOYEE are parties to that certain Incentive Award
Agreement, made effective as of March 27, 2013 (as amended, the “MIP
Agreement”);

WHEREAS, the MIP Agreement incorporates terms and conditions set forth in The
Cosmopolitan of Las Vegas Management Incentive Award Plan, made effective as of
March 27, 2013 (as amended, the “MIP Plan” and, together with the MIP Agreement,
the “MIP Documents”);

WHEREAS, the COMPANY and EMPLOYEE are parties to that certain Exit Award
Agreement, made effective as of March 27, 2013 (as amended, the “Exit
Agreement”);

WHEREAS, the Exit Agreement incorporates terms and conditions set forth in The
Cosmopolitan of Las Vegas Management Exit Award Plan, made effective as of
March 27, 2013 (as amended, the “Exit Plan” and, together with the Exit
Agreement, the “Exit Documents”) (the Exit Documents, together with the MIP
Documents, are hereinafter sometimes collectively referred to as the “Executive
Comp Documents”);

WHEREAS, EMPLOYEE intends and does expressly release any and all rights and
benefits under the Executive Comp Documents with the exception of EMPLOYEE’S
right to any and all payments under the Executive Comp Documents as set forth in
Section 1.1.5 and 1.1.6 of this Agreement;

 

1



--------------------------------------------------------------------------------

WHEREAS COMPANY desires to provide certain consideration to EMPLOYEE in exchange
for the promises and agreements contained in this Agreement, including, but not
limited to, EMPLOYEE’S agreement to release any and all known and unknown claims
he has or might have against COMPANY;

NOW THEREFORE, in consideration of the promises, covenants, and releases
contained herein, the parties mutually agree as follows:

1. Consideration.

1.1 provided EMPLOYEE continues to comply with EMPLOYEE’S obligations under this
Agreement, COMPANY shall pay EMPLOYEE:

1.1.1 in accordance with Section 15(a) of the Employment Agreement, any earned
but unpaid Base Salary for the period ending on February 13, 2015, paid in
accordance with the COMPANY’s normal payroll practices;

1.1.2 in accordance with Section 15(a)(y) of the Employment Agreement (provided,
however, that the parties have agreed to a severance period of a greater length
than the nine (9) month period set forth in the Agreement) for the period
commencing on February 14, 2015 and ending on January 1, 2016, paid in
accordance with the COMPANY’s normal payroll practices;

1.1.3 at the time and in the manner consistent with payments to other eligible
recipients (i.e., on or before March 15, 2015) and otherwise in accordance with
COMPANY’S 2014 Annual Incentive Plan (the “2014 Incentive Plan”), Employee’s
“Earned Award” (as such term is defined in the 2014 Incentive Plan), less
ordinary taxes and withholding;

1.1.4 for a period of commencing on the Termination Date and ending on
December 31, 2015, either, at COMPANY’S discretion, COMPANY shall (a) continue
EMPLOYEE on COMPANY’S sponsored insurance plans, or (b) pay COBRA continuation
payments for EMPLOYEE and EMPLOYEE’s dependents, provided, however, consistent
with the terms of the Employment Agreement, if EMPLOYEE becomes eligible for
health and insurance coverage from a new employer during the above-described
period, then COMPANY’S obligations as described in this Section 1.1.4 shall
immediately cease;

1.1.5 the balance of your “Incentive Award” (as such term is defined in the MIP
Documents), if any, as determined (including the timing of any required
payments) pursuant to the terms of the MIP Documents, less all applicable taxes
and withholding, in full satisfaction of any amounts owed to EMPLOYEE under the
MIP Documents; and

1.1.6 the balance of your “Exit Award” (as such term is defined in the Exit
Documents), if any, as determined (including the timing of any required
payments) pursuant to the terms of the Exit Documents, less all applicable taxes
and withholding, in full satisfaction of any amounts owed to EMPLOYEE under the
Exit Documents.

 

2



--------------------------------------------------------------------------------

EMPLOYEE expressly acknowledges and agrees that EMPLOYEE would not otherwise be
entitled to the consideration set forth in this Agreement were it not for the
covenants, promises, and releases herein, and that consideration provided by the
COMPANY constitutes good and valuable consideration for the release by EMPLOYEE
in Section 3, below. EMPLOYEE expressly acknowledges that COMPANY is providing
good and valuable consideration to support this Agreement above and beyond any
duties otherwise owed to EMPLOYEE as a matter of law.

2. No Amounts Owing, No Admission of Liability. EMPLOYEE acknowledges that, as
of the Termination Date and except as otherwise expressly stated in this
Agreement, EMPLOYEE will have received all salary, wages, compensation and
benefits due EMPLOYEE from COMPANY as a matter of fact and law. EMPLOYEE
understands and agrees that as of Termination Date, and except as otherwise
expressly stated herein in Section 1 hereof, no wages, commissions, bonuses,
benefits, or other compensation will be due EMPLOYEE. Further, EMPLOYEE and
COMPANY hereby represent and warrant that this Agreement is not in any respect
an admission or statement of liability or wrongdoing by EMPLOYEE or COMPANY. It
is an Agreement intended to avoid the cost and expense of any dispute resolution
and/or litigation.

3. General Release of Claims By EMPLOYEE. As consideration and inducement to the
COMPANY to grant EMPLOYEE the consideration described in Section 1 above,
EMPLOYEE, for himself, his heirs, executors, administrators and assigns,
unconditionally releases COMPANY and RELEASEES, from any claims, charges,
complaints or grievances of any nature whatsoever whether known or unknown,
which EMPLOYEE has, might have or ever has had against the COMPANY or RELEASEES
by reason of any actual or alleged act, omission, transaction, practice,
conduct, occurrence, or other matter up to and including his execution of this
Agreement. This release is comprehensive and includes any claim that EMPLOYEE
could assert against the COMPANY or RELEASEES including, but not limited to,
claims arising from or related to the Executive Comp Documents. This release is
intended to be as comprehensive as can be conceived and the law will allow, and
includes, but is not limited to claims based on: (i) those arising under Title
VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981; the Americans
with Disabilities Act, as amended; the Age Discrimination in Employment Act (the
“ADEA”); the Genetic Information and Notification Act; the Lilly Ledbetter Act;
the Family Medical Leave Act, as amended; the Employee Retirement Income
Security Act of 1974; the Civil Rights Act of 1991, as amended; the Worker
Adjustment and Retraining Notification Act; the Nevada Fair Employment Practices
Act; Nevada and Federal Occupational Safety and Health Acts; the Sarbanes Oxley
Act; any other federal, state or local law (statutory or decisional), regulation
or ordinance, and (ii) any tort and/or contract claims (implied or express),
including, but not limited to, any claims of wrongful/tortious discharge, breach
of the covenant of good faith and fair dealing, defamation, emotional distress,
nonphysical injury, personal injury or sickness or other harm.

EMPLOYEE further agrees not to institute any legal actions against COMPANY or
RELEASEES for any claim arising out of his employment or the cessation thereof,
excluding any claim to enforce his rights under this Agreement. If any claim is
not subject to release, to the extent permitted by law, EMPLOYEE waives any
right or ability to damages of any kind, recoupment of attorneys fees and costs,
be a class or collective action representative or to

 

3



--------------------------------------------------------------------------------

otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which COMPANY or any
other of the RELEASEES is a party.

4. Full and Knowing Waiver of ADEA Claims. In addition to the waivers and
releases set forth in Section 4, EMPLOYEE expressly waives any and all rights
under the Age Discrimination in Employment Act, 29 U.S.C. § 626. EMPLOYEE is
advised to consult with an attorney before executing this Agreement.

By signing this Agreement, EMPLOYEE certifies that:

4.1. He has carefully read and fully understands this Agreement;

4.2. He was advised by the COMPANY through this writing to consult with an
attorney before signing this Agreement;

4.3. COMPANY hereby allows EMPLOYEE a period of twenty-one (21) calendar days,
running from the receipt of this Agreement, to consider this Agreement before
signing it;

4.4. EMPLOYEE may revoke his release of any claims based on the Age
Discrimination in Employment Act in this Agreement within seven (7) calendar
days after the date EMPLOYEE signs this Agreement (the “Revocation Period”).
EMPLOYEE agrees that if he wishes to revoke this Agreement, he must notify
COMPANY in writing by sending a revocation notice to Nevada Property 1 LLC, c/o
People Department, 3708 Las Vegas Boulevard South, Las Vegas, Nevada 89109,
which writing must be delivered on or before the expiration of the Revocation
Period. In the event this Agreement is signed prior to the expiration of the
twenty-one (21) calendar day review period contained herein, EMPLOYEE
acknowledges that he voluntarily and knowingly agrees to waive his entitlement
to take twenty-one (21) days to consider this Agreement;

4.5 This Agreement does not prevent EMPLOYEE from raising an age discrimination
claim arising from facts and events occurring after the Effective Date of this
Agreement; and

4.6. EMPLOYEE agrees to the terms knowingly, voluntarily and without
intimidation, coercion or pressure.

5. No Outstanding Claims or Causes of Action. EMPLOYEE affirms that he has not
filed any complaints, claims, charges or actions against the COMPANY or
RELEASEES with any federal, state or local agency or court based on actions
occurring at any time up to the date of EMPLOYEE’S execution of this Agreement.
EMPLOYEE understands and agrees that if any action is brought by a third party
with regard to the claims and causes of action released in this Agreement, he
will not accept any payments or monetary relief relating to any such claims

 

4



--------------------------------------------------------------------------------

or causes of action. Nothing in this Section affects, limits, or releases any
rights EMPLOYEE has or may have under the Nevada Worker’s Compensation statutory
scheme applicable to employees injured on the job in Nevada, or any other right
or claim which cannot be released as a matter of law.

EMPLOYEE further affirms that EMPLOYEE has not been retaliated against for
reporting any allegations of wrongdoing by COMPANY or the RELEASEES or any of
their respective officers, including any allegations of corporate fraud or
wrongdoing of any kind.

6. Confidentiality and Non-Disparagement. EMPLOYEE agrees that, unless he is
compelled to do so by law, he will not disclose to any other person any
information regarding the existence or substance of this Agreement, except that
he may discuss the terms of this Agreement with his tax advisor or an attorney
with whom EMPLOYEE chooses to consult regarding the consideration reflected in
this Agreement, provided that any such individual agrees to keep that
information strictly confidential and disclose it to no other person. EMPLOYEE
affirms that he has not made any prior disclosures that, if made after signing
this Agreement, would have violated this obligation of confidentiality. EMPLOYEE
further agrees that he will not initiate or participate in any discussion or
communication concerning or relating to his employment with COMPANY and/or the
cessation of his employment except as it relates to describing his general
duties for purposes of seeking future employment. If, and only if, another
person asks EMPLOYEE about his departure from the COMPANY, his response shall be
limited to the following statement or its reasonable equivalent: “My position
ended with the change in top leadership at the COMPANY. There is really nothing
more to talk about.” In addition, EMPLOYEE agrees not to disparage or say or
write negative things about COMPANY or RELEASEES. EMPLOYEE also agrees not to
initiate or participate in any discussion or communication that disparages or
reflects negatively on COMPANY or RELEASEES. EMPLOYEE understands that the
confidentiality of this Agreement and this non-disparagement provision are
material parts of the consideration he is giving to COMPANY in this Agreement
and for which COMPANY is providing the consideration identified in Section 1
above, and but for these obligations, COMPANY would not have entered into this
Agreement.

7. Confidential Company Information and Continued Obligations. EMPLOYEE
expressly understands and agrees that he continues to be bound by all applicable
policies and agreements, including, but not limited to Sections 11(a)(i)(A)(y),
11(a)(iv), 11(a)(v), 11(b), 11(d), 11(e), 12, 20, 21, 22, 23, 24, 26 through 37
of the Employment Agreement. EMPLOYEE further expressly understands and agrees
to maintain any and all COMPANY and/or RELEASEES “Confidential Information” with
which he became familiar during his employment. Confidential Information relates
to the COMPANY and/or RELEASEES, and their respective customers, suppliers,
officers, directors and employees. Confidential Information further includes,
but is not limited to: (i) Trade Secrets; (ii) financial and business
information, such as information with respect to costs, commissions, fees,
profits, sales, markets, mailing lists, strategies and plans for future
business, new business, product or other development, potential acquisitions or
divestitures, and new marketing ideas; (iii) product and technical information,
such as product formulations, new and innovative product ideas, methods,
procedures, devices, machines, equipment, data processing programs, software,
software codes, computer models, and research and development projects;
(iv) marketing information, such as marketing plans and procedures, product
plans, procurement and pricing practices and policies,

 

5



--------------------------------------------------------------------------------

manuals, and marketing strategies; (v) supplier information, including the
identity of COMPANY’s suppliers, their names and addresses, the identity of
supplier representatives responsible for entering into contracts with COMPANY,
the amounts paid by COMPANY to such suppliers, and related information;
(vi) customer information, such as the names and addresses of COMPANY’s
customers, the identity of customer representatives, specific customer
preferences, needs and requirements, customer lists, notations of customers (in
or as part of a rolodex or in any other form), and leads and referrals to
prospective customers; and (vii) personnel information regarding COMPANY and/or
RELEASEES employees, such as the identity and number of COMPANY’s employees,
their salaries, bonuses, benefits, skills, duties, qualifications, and
abilities.

8. Neutral Reference. EMPLOYEE will not direct any prospective employers to
contact any COMPANY employee or manager. Rather, EMPLOYEE will direct any
prospective employers to contact COMPANY’S Senior Vice President of People at
(702) 698-1141. Provided EMPLOYEE’s written authorization to release such
information is provided, the prospective employer should be able to verify
EMPLOYEE’S dates of service, job title, and current employment status.
Information regarding eligibility for rehire will not be provided consistent
with COMPANY policy. COMPANY will exercise good faith efforts to provide only
this information but, due to the size and number of employees at COMPANY, and
due to the confidential nature of this settlement, COMPANY is not responsible
for statements made by COMPANY personnel if prospective employers contact anyone
at COMPANY individually instead of as expressly directed in this paragraph.

9. Agreement Not To Seek Or Accept Future Employment. EMPLOYEE agrees that,
because of circumstances unique to him, EMPLOYEE is not qualified for
reemployment with COMPANY now or in the future. EMPLOYEE promises that he will
not apply for or accept future employment with COMPANY and, that in the event he
does apply for such employment, COMPANY may reject his application legitimately
and lawfully solely because EMPLOYEE breached this promise.

10. Violation of Agreement. EMPLOYEE agrees and acknowledges that should he
violate any material term of this Agreement, the amount of damages COMPANY would
suffer as a result of such violation would be difficult to ascertain. Therefore,
EMPLOYEE agrees and acknowledges that in the event of a breach of any material
term of this Agreement, the COMPANY shall be entitled to injunctive relief, and
all costs and fees, including reasonable attorney’s fees and costs, incurred in
arising from initiation of any litigation or other proceeding in order to
enforce this Agreement or the duties of EMPLOYEE in relation thereto.

11. Intentionally Omitted.

12. Nevada Law. The Agreement has been executed in Nevada, and Nevada law shall
be used to interpret the Agreement. Any legal action involving the Agreement
shall be initiated solely in Las Vegas, Nevada, USA.

13. Partial Invalidity & Enforcement. If any term or provision of the Agreement
shall be declared invalid or unenforceable, the remainder of the Agreement or
the application of such term provision other than those which are held invalid
or unenforceable shall not be affected thereby.

 

6



--------------------------------------------------------------------------------

14. Waiver. Neither the failure nor any delay on the part of either party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.

15. Entire Agreement. This Agreement embodies the entire agreement of the
parties and supersedes any and all other agreements, understandings,
negotiations, or discussions, either oral or in writing, express or implied
between the parties. The parties acknowledge that no representations,
inducements, promises, agreements or warranties, oral or otherwise, have been
made by them, or anyone acting on their behalf, which are not embodied in the
Agreement; that they have not executed the Agreement in reliance on any
representation, inducement, promise, agreements, warranty, fact or circumstances
not expressly set forth in the Agreement, and that no representation,
inducement, promise, agreement or warranty not contained in the Agreement
including, but not limited to, any purported settlements, modifications, waivers
or terminations of the Agreement, shall be valid or binding, unless executed in
writing by all of the parties to the Agreement.

16. Full and Knowing Waiver. By signing the Agreement, EMPLOYEE certifies that
EMPLOYEE has had a meaningful opportunity to carefully read and fully
understands this Agreement and consult with a lawyer of his choosing, and that
EMPLOYEE agrees to the terms knowingly, voluntarily and without intimidation,
duress, coercion or pressure.

17. Amendments. No addition, modification, amendment or waiver of any part of
the Agreement shall be binding or enforceable unless executed in writing by both
parties hereto.

18. Successors and Assignments. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, administrators,
executors, successors and assigns. Neither this Agreement nor any right or
interest hereunder shall be assignable by EMPLOYEE without prior written consent
of an executive officer of COMPANY.

19. No Interpretation Against Drafter. This Agreement is the product of
negotiations between the parties and any rules of construction relating to
interpretation against the drafter of an agreement shall not apply to this
Agreement and are expressly waived.

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed original, but all of which together shall constitute one and the
same instrument.

Signatures appear on the following page.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

TOM MCCARTNEY NEVADA PROPERTY 1 LLC

Tom McClartney

Anthony Pearl

Tom McClartney (Feb 20, 2015) Anthony Pearl (Feb 20, 2015) NAME:

Anthony Pearl

TITLE:

General Counsel

Date:

Feb 20, 2015

DATE:

Feb 20, 2015

NEVADA PROPERTY 1 LLC

Daniel Espino

Daniel Espino (Feb 20, 2015) NAME:

Daniel Espino

TITLE:

Vp People

DATE:

Feb 20, 2015

 

8